Citation Nr: 0941542	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic pulmonary disorder (COPD)/chronic 
bronchitis. 

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine. 

3.  Entitlement to service connection for left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1962 to March 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), in which the benefits 
sought on appeal were denied.  

The issue of entitlement to a higher disability rating for 
service-connected COPD/bronchitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran's 
lumbar spine disability was incurred during service or within 
one year of discharge, or that the disability is otherwise 
related to service. 

2.  The medical evidence does not show that the Veteran's 
left knee disability was incurred during service or within 
one year of discharge, or that the disability is otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
lumbar spine disability have not been met.  38 U.S.C.A. §§ 
1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the April 2006 RO decision in the matter, VA 
sent a letter to the Veteran in February 2006 that informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  VA also sent a 
notice letter in March 2006 that informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds that the VCAA duty to notify was fully satisfied as to 
the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. 

The Board notes that the record reflects that the Veteran 
applied for Social Security Administration (SSA) disability 
benefits in 2000s, but his claim was denied.  Although the 
record does not show that any SSA records or determination 
was obtained, the record does not indicate that the records 
are pertinent to the claims.  Since the Veteran did not file 
the claim until 40 years after his discharge, the records 
would not assist in determining an injury or disorder that 
was incurred during service or shortly thereafter.  Further, 
the Veteran's SSA claim was denied which indicates that the 
Veteran does not have the claimed disability.  The Board 
finds that it may proceed with adjudication of the claims 
without prejudice to the Veteran.   

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claims of service connection for 
left knee disability and lumbar spine disability, the Board 
finds that such an examination is not necessary to render a 
decision under the circumstances of this case.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  The evidence 
of record does not show that the Veteran's lumbar spine or 
left knee disability was incurred during service.  There is 
only a singular complaint of left knee pain shortly after the 
Veteran enlisted, and the record shows that he was advised to 
obtain feet cushions.  Further, the record shows that the 
Veteran was not diagnosed with osteoarthritis in the left 
knee until March 2005, which appears to be based on the 
Veteran's reported history since the previous March 2004 left 
knee x-ray report showed negative findings.  

The Board finds that any medical opinions linking the 
currently diagnosed lumbar spine disability and left knee 
disability to service would be speculative at best.  Thus, as 
procuring such an examination provides not reasonable 
possibility that such assistance would aid in substantiating 
the veteran's claim, VA has no further duty to assist in this 
regard. 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

The Veteran claims entitlement to service connection for 
lumbar spine disability and left knee disability.  

The service treatment records contain a report of the 
September 1962 induction examination which shows that the 
Veteran's lower extremities and spine were evaluated as 
normal.  On an associated report of medical history, the 
Veteran did not indicate any complaints or problems related 
to his knee or spine.  

Shortly after his enlistment, the service treatment records 
show that on September 16, 1962 the Veteran complained of a 
sore left knee and feet pain.  The treatment record shows 
that the Veteran was advised to strengthen his leg muscles 
and use feet cushions.  No other treatment record shows that 
the Veteran complained of left knee pain or sought further 
treatment for his knee.  The service treatment records also 
do not show any complaints of, or treatments for, lumbar 
spine disability. 

Also within a month of his enlistment, the Veteran was 
medically admitted for chronic bronchitis.  The service 
treatment records contain daily nursing notes while he was 
admitted from September 30, 1962 to February 4, 1963 and from 
February 19, 1962 to February 26, 1962.  None of these 
nursing notes shows that the Veteran complained of left knee 
or lumbar spine problems.  The Veteran was medically 
discharged for chronic bronchitis. 

The claims folder next contains the Veteran's post-service 
treatment records from VA Medical Center in Fayetteville 
(VAMC) and VA Community Based Outpatient Clinic in Wilmington 
(CBOC) dated April 2003 to March 2007.  These treatment 
records show that in May 2003 the Veteran began complaining 
of left knee and low back pain.  A report of a June 2003 
lumbar spine x-ray that showed the Veteran had degenerative 
disc disease in his lumbar spine, but no etiology was 
provided.  A report of the June 2003 left knee x-ray showed 
negative findings

The Veteran continued to complain of left knee pain, which he 
reported was aggravated by prolonged walking and pushing of a 
lawnmower.  He also reported that his left knee pain limited 
his ability to work in lawn maintenance business.  A March 
2004 left knee x-ray report continued to show negative 
findings. 

A March 2005 treatment record shows that the Veteran was 
diagnosed with osteoarthritis in the left knee.  The record, 
however, does not show any corresponding x-ray evidence to 
support the diagnosis. 

None of the treatment records contains an etiology or 
provides a medical opinion in regard to the Veteran's lumbar 
spine disability or left knee disability.  The record does 
show that the Veteran's post-service employment included 
working in the restaurant and lawn maintenance businesses. 



Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a) (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

 Analysis 

The Veteran contends that his lumbar spine disability and 
left knee disability are related to his service.  The post-
service treatment records show that the Veteran is currently 
diagnosed with degenerative disc disease in the lumbar spine.  
Although there is no diagnostic x-ray evidence to support the 
diagnosis of osteoarthritis in the left knee, giving the 
Veteran the benefit of the doubt, he has a current diagnosis 
for his left knee.  

Regardless of the fact that the Veteran has current 
diagnoses, as explained below, the evidence of record does 
not show that these disabilities were incurred during service 
or are related to service. 

First, there is no medical evidence showing that the 
Veteran's disabilities were present until several decades 
after the Veteran's service.   See 38 C.F.R. § 3.303.  The 
Veteran essentially has treatment notes for almost each day 
he was enlisted, and except for the singular complaint of 
left knee pain, none of these records show treatment or 
complaint for chronic left knee pain.  Additionally, there is 
no evidence of treatment or complaint for lumbar spine pain 
during the Veteran's service.   Moreover, the record shows 
that the first medical evidence of lumbar and knee pain is 
shown in a May 2003 treatment record, which comes over 30 
years after his discharge from service.

The significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of chronic left 
knee disability and lumbar spine disability weighs heavily 
against the Veteran's claims on a direct basis.  A lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's disabilities 
and his period of active service.  Other than the Veteran's 
lay assertions that his disabilties are related to his 
service, the record is devoid of any competent evidence 
indicating a link between disabilities and any event or 
incident of the Veteran's service.  Although the Veteran is 
competent to attest to facts surrounding his claim, as a lay 
person, he is not competent to offer opinions that require 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, to the extent, his statement 
contains a medical etiology of his current disabilities; this 
is simply not competent or persuasive evidence.  

In sum, the evidence of record does not show that the 
Veteran's disabilities were incurred during service.  Nor 
does the record contain medical evidence that establishes a 
link between the Veteran's disabilities and his service.  The 
Board finds that the preponderance of the evidence is against 
the claims.  As such, the benefit of the doubt rule is not 
applicable here.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The claims must be denied. 


ORDER

Entitlement to service connection for degenerative arthritis 
of lumbar spine is denied. 

Entitlement to service connection for left knee disability is 
denied. 


REMAND

The Veteran claims entitlement to a higher rating for 
disability due to his service-connected COPD/bronchitis.  As 
is explained below, the Board finds that additional 
development is necessary prior to adjudication of this claim.  
It appears that a new examination is in order.

The Veteran was last afforded a VA examination in March 2006; 
however, the recent VA treatment records indicate that the 
Veteran's service-connected pulmonary disability has grown 
more severe since March 2006.  A January 2007 treatment 
record shows that the complained of a productive cough with 
blood tinge.  A subsequent radiology report indicated that 
the new symptom was likely secondary to his bronchitis.  
Further, the more recent VA treatment records show that the 
Veteran has been prescribed a mometasone steroid inhaler.  As 
the examination is over three years old, and there is 
credible evidence of worsening, a new VA examination to 
determine the current severity of the service connected 
disability is warranted.

Prior to any examination, the agency of original jurisdiction 
(AOJ) should ask the Veteran to identify any outstanding 
records of pertinent private treatment, and obtain those 
records, as well as any outstanding VA records of pertinent 
treatment.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on file.

2.  After any available records have been 
obtained, the RO/AMC should schedule the 
Veteran for an appropriate VA examination to 
identify nature and the current severity of 
disability due to his service-connected 
COPD/bronchitis.  If a non-service connected 
lung or bronchial disorder is found, the 
examiner should take efforts to 
differentiate between disability due to that 
disorder and the service-connected 
condition.  All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all the findings 
should be set forth in detail.  The claims 
file should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  

3.  The RO/AMC should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


